DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a connecting member…configurable to ensure that the top clamp cannot be pulled away from the bottom clamp” in claim 1; and
“a connecting portion…configurable to ensure that the top clamp portion cannot be pulled away from the bottom clamp portion” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 3 and 10 objected to for reciting the limitation “the connecting portion” which lacks explicit antecedent basis in the claims. Claim 1, upon which claims 2, 3 and 10 depend, recites “a connecting member”. For the purpose of examination, the limitation “the connecting portion” in claims 2, 3 and 10 has been interpreted to refer back to “a connecting member” recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 8, 9, 13, 14, 16, 17 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “a length adjustor configured to accommodate a range of stem lengths of various medication bags and bottles” renders the scope of the claim unclear because a skilled artisan would not be able to assess what is included, and thus excluded, by the subject matter “various medication bags and bottles”. Thus, a skilled artisan would not be able to assess the metes and bounds of the structure of the length adjustor. Further, the term “stem lengths” appears to lack antecedent basis in the claim because a stem (and therefore a stem length) has not been previously structurally recited.
For the purpose of examination, the limitation will be interpreted to mean a length adjustor configured to accommodate different lengths of a stem of the medication bag or bottle.
Regarding claims 5, 8, 13 and 16, it is not known what is meant by the subject matter of the top clamp (or top clamp portion) being “permanently attached” (claims 5 and 13) and the bottom clamp (or bottom clamp portion) being “permanently attached”  (claims 8 and 16). It is not known what is meant by “permanently attached” in this context because the claim does not specify where, or to what other components, the top and bottom clamp portions are “permanently attached”. For the purpose of examination, “permanently attached” will be interpreted to mean permanently attachable to the stem of a medication bag or bottle (or a drip chamber of an IV tube). 
Similarly, regarding claims 6, 9, 14 and 17, it is not known what is meant by the subject matter of the top clamp (or top clamp portion) being “removably attached” (claims 6 and 14) and the bottom clamp (or bottom clamp portion) being “permanently attached” (claims 9 and 17). It is not known what is meant by “removably attached” in this context because the claim does not specify where, or to what other components, the top and bottom clamp portions are “removably attached”. For the purpose of examination, “removably attached” will be interpreted to mean removably attachable to the stem of a medication bag or bottle (or a drip chamber of an IV tube).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 10, 11, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (U.S. Pat. 4,333,505, hereinafter “Jones”).
Regarding claim 1, Jones discloses an apparatus 10 (Fig. 1) for preventing accidental separation of an intravenous (IV) tube or spike (i.e., spike 26; see Fig. 2) from an IV medication bag or bottle (i.e., bottle 19; see Fig. 2), the apparatus comprising: 
a top clamp 11 (Fig. 1) configured to attach around a stem of a medication bag or bottle (see Fig. 2 showing the top clamp 11 attached around a stem 21 of bottle 19); 
a bottom clamp 12 (Fig. 1) configured to attach around a drip chamber of an IV tube (see Fig. 2 showing bottom clamp 12 attached around a spike 26, which could be part of a drip chamber; it is noted that the limitations “configured to…” in this case recite intended use covering what the device does rather than what the device is, and the structure of the Jones apparatus is capable of performing the claimed use); and 
a connecting member 13 (Fig. 1) connected to both the top clamp 11 and the bottom clamp 12 (see Fig. 1), the connecting member configurable to ensure that the top clamp cannot be pulled away from the bottom clamp (i.e., the connecting member 13 connects integrally to ends 14 and 15 of the respective top and bottom clamps 11 and 12, such that only intentionally breaking the connecting member 13 in an undesirable manner would pull the top clamp 11 away from the bottom clamp 12).
Regarding claims 6 and 14, Jones discloses that the top clamp 11 (i.e., top clamp portion) is removably attachable to the stem of a medication bag or bottle (i.e., the top clamp 11 has a flexible free end 16  so the clamp can be applied to the medication bag or bottle neck and removed as necessary; see col. 2, line 65 to col. 3, line 5).
Regarding claims 9 and 17, Jones discloses that the bottom clamp 12 (i.e., bottom clamp portion) is removably attachable to the drip chamber of an IV tube (i.e., the bottom clamp 12 has a free end 17 allowing the bottom clamp 12 to be slid onto a drip chamber of an IV tube and removed as necessary; see col. 2, lines 24-26). 
Regarding claims 10 and 18, Jones discloses the bottom clamp 12 and the connecting portion 13 are each configured so as to maintain visibility of fluid drips within the drip chamber of the IV tube (see Fig. 2 showing that the U-shaped design of the apparatus enables a user to unobtrusively see fluid flowing from the IV medication bag into the IV tube).
Regarding claim 11, Jones discloses an apparatus 10 (Fig. 1) for preventing accidental separation of an intravenous (IV) tube or spike (i.e., spike 26; see Fig. 2) from an IV medication bag or bottle (i.e., bottle 19; see Fig. 2), the apparatus comprising: 
a top clamp portion 11 (Fig. 1) configured to attach around a stem of a medication bag or bottle (see Fig. 2 showing the top clamp 11 attached around a stem 21 of bottle 19); 
a bottom clamp portion 12 (Fig. 1) configured to attach around a drip chamber of an IV tube (see Fig. 2 showing bottom clamp 12 attached around a spike 26, which could be part of a drip chamber; it is noted that the limitations “configured to…” in this case recite intended use covering what the device does rather than what the device is, and the structure of the Jones apparatus is capable of performing the claimed use); and 
a connecting portion 13 (Fig. 1) integral with both the top clamp 11 and the bottom clamp 12 (see Fig. 1; the connecting portion 13 is integrally formed to ends 14 and 15 of the respective top and bottom clamps 11 and 12), the connecting member configurable to ensure that the top clamp cannot be pulled away from the bottom clamp (i.e., only intentionally breaking the connecting portion 13 in an undesirable manner would pull the top clamp 11 away from the bottom clamp 12).

Claims 1 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidey (U.S. Pat. 9,682,807 B1).
Regarding claim 1, Lidey discloses an apparatus 10’’ (Fig. 16) for preventing accidental separation of an intravenous (IV) tube or spike from an IV medication bag or bottle (the limitation “for preventing accidental separation of an intravenous (IV) tube or spike from an IV medication bag or bottle” appears to recite an intended use, and the apparatus 10’’ of Lidey is understood to be capable of such use if the IV tube, spike, IV medication bag or bottle were present), the apparatus comprising: 
a top clamp (one of two tie devices 10 shown in Fig. 16) configured to attach around a stem of a medication bag or bottle (the limitations “configured to…” in this case recites intended use covering what the device does rather than what the device is, and the structure of the Lidey apparatus is capable of performing the claimed use); 
a bottom clamp (the other of the two devices 10 shown in Fig. 16) configured to attach around a drip chamber of an IV tube (the limitations “configured to…” in this case recite intended use covering what the device does rather than what the device is, and the structure of the Lidey apparatus is capable of performing the claimed use); and 
a connecting member 62 (Fig. 16) connected to both the top clamp and the bottom clamps 10, the connecting member configurable to ensure that the top clamp cannot be pulled away from the bottom clamp (i.e., the connecting member 62 connects integrally the top and bottom clamps, such that only intentionally breaking the connecting member in an undesirable manner would pull the top clamp away from the bottom clamp).
Regarding claims 4, 7, 12 and 15, Lidey discloses that the top clamp and bottom clamp are both configured as zip ties, i.e., fasteners having a thin, flexible strap with a ratcheted or notched surface 44, the tail end 40 of which is threaded through a locking ratcheted head end 20).
Regarding claim 5, 6, 13 and 14, Lidey discloses that the top clamp is configured to be both removably attached to the stem of a medication bag or bottle (i.e., the top clamp can be removed before its notched surface 44 engages the ratcheted head end 20) or permanently attached to the stem of a medication bag or bottle (i.e., once the notched surfaces 44 engage with the ratcheted head end 20, the top clamp is fastened and cannot be removed other than by severing or breaking the teeth; see Lidey at col. 4, lines 50-52).
Regarding claim 8, 9, 16 and 17, Lidey discloses that the bottom clamp is configured to be both removably attached to the stem of a medication bag or bottle (i.e., the bottom clamp can be removed before its notched surface 44 engages the ratcheted head end 20) or permanently attached to the stem of a medication bag or bottle (i.e., once the notched surfaces 44 engage with the ratcheted head end 20, the bottom clamp is fastened and cannot be removed other than by severing or breaking the teeth; see Lidey at col. 4, lines 50-52).
Regarding claims 10 and 18, Lidey discloses the bottom clamp and the connecting portion 62 are each configured so as to maintain visibility of fluid drips within the drip chamber of the IV tube (see Fig. 16 showing a void between the two clamps that enables a user to unobtrusively see fluid flowing from the IV medication bag or bottle into the IV tube).
Regarding claim 11, Lidey discloses an apparatus 10’’ (Fig. 16) for preventing accidental separation of an IV tube or spike from an IV medication bag or bottle (the limitation “for preventing accidental separation of an intravenous (IV) tube or spike from an IV medication bag or bottle” appears to recite an intended use, and the apparatus 10’’ of Lidey is understood to be capable of such use if the IV tube, spike, IV medication bag or bottle were present), the apparatus comprising: 
a top clamp portion (one of two tie devices 10 shown in Fig. 16) configured to attach around a stem of a medication bag or bottle (the limitations “configured to…” in this case recites intended use covering what the device does rather than what the device is, and the structure of the Lidey apparatus is capable of performing the claimed use); 
a bottom clamp portion (the other of the two devices 10 shown in Fig. 16) configured to attach around a drip chamber of an IV tube (the limitations “configured to…” in this case recite intended use covering what the device does rather than what the device is, and the structure of the Lidey apparatus is capable of performing the claimed use); and 
a connecting portion 62 (Fig. 16) integral with both the top clamp and the bottom clamps 10, the connecting member configurable to ensure that the top clamp portion cannot be pulled away from the bottom clamp portion (i.e., the connecting member 62 connects integrally the top and bottom clamps, such that only intentionally breaking the connecting member in an undesirable manner would pull the top clamp away from the bottom clamp).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (U.S. Pat. 4,333,505) in view of Raabe (U.S. Pat. 1,989,823, hereinafter “Raabe”).
Regarding claims 2 and 3, it is noted that Jones does not appear to disclose that the connecting portion is configured to be length-adjustable, and wherein the connecting portion includes a length adjustor configured to accommodate a range of stem lengths of various medication bags and bottles.
Raabe discloses an apparatus for preventing accidental separation of items, the apparatus having a top clamp 13 (Fig. 8) and a bottom clamp 13 (Fig. 8), with a connecting member J30 (Fig. 8) which is length-adjustable by the use of a length adjustor (such as a spring S3 shown in Fig. 8 or a set screw S21 shown in Fig. 7) configured to accommodate a range of lengths between the two items (see pg. 2, right column, lines 12-22).
A skilled artisan would have found it obvious at the time of the invention to modify the connecting portion of Jones to be length-adjustable by use of an adjustor configured to accommodate a range of stem lengths of various medication bags and bottles, in order to compensate for the shapes and sizes of the items to be clamped (such as different stem lengths of a medication bag or bottle) as taught in Raabe (see Raabe at pg. 2, left column, lines 62-65) with a reasonable expectation of success.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lidey et al (U.S. Pat. 9,682,807 B1) in view of Raabe (U.S. Pat. 1,989,823).
Regarding claims 2 and 3, it is noted that Lidey does not appear to disclose that the connecting portion is configured to be length-adjustable, and wherein the connecting portion includes a length adjustor configured to accommodate a range of stem lengths of various medication bags and bottles.
Raabe discloses an apparatus for preventing accidental separation of items, the apparatus having a top clamp 13 (Fig. 8) and a bottom clamp 13 (Fig. 8), with a connecting member J30 (Fig. 8) which is length-adjustable by the use of a length adjustor (such as a spring S3 shown in Fig. 8 or a set screw S21 shown in Fig. 7) configured to accommodate a range of lengths between the two items (see pg. 2, right column, lines 12-22).
A skilled artisan would have found it obvious at the time of the invention to modify the connecting portion of Lidey to be length-adjustable by use of an adjustor configured to accommodate a range of stem lengths of various medication bags and bottles, in order to compensate for the shapes and sizes of the items to be clamped (such as different stem lengths of a medication bag or bottle) as taught in Raabe (see Raabe at pg. 2, left column, lines 62-65) with a reasonable expectation of success.

Claims 4, 5, 7, 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (U.S. Pat. 4,333,505) in view of Lidey (U.S. Pat. 9,682,807 B1, hereinafter “Lidey”).
Regarding claim 4, Jones does not appear to disclose that the top clamp is a zip tie, and regarding claim 12, that the top clamp portion includes a ratchet head end and a tail end.  Similarly, regarding claim 7, it is noted that Jones does not appear to disclose that the bottom clamp is a zip tie, and regarding claim 15, the bottom clamp portion includes a ratchet head end and a tail end. 
Further, regarding claims 5, 8, 13 and 16, Jones does not appear to disclose that the top clamp (i.e., top clamp portion) and bottom clamp (i.e., bottom clam portion) are permanently attached to the IV tube, spike, medication bag or bottle.
Lidey discloses that clamps have been long formed as zip ties (which a skilled artisan would recognize to have a tail end inserted into a ratcheted head end to tighten the zip tie) for securing articles together so as to inhibit the lateral movement of the items (see col. 1, lines 19-24). Lidey discloses such a clamp in Fig. 1a (see zip tie 30 having a ratcheted head end 20 and a tail end 40; see also Fig. 1b showing the tail end inserted through the ratcheted head end to secure the zip tie to the items). Lidey also discloses an apparatus 10” (Fig. 16) having a pair of clamps side-by-side, i.e., as a top clamp and a bottom clamp connected by a connecting portion 62 (Fig. 16), with each clamp configured as a zip tie with a ratcheted head and a tail end. The zip tie configuration would have resulted in a “permanent” attachment until a user intentionally cuts the zip ties to remove the apparatus from the IV tube, spike, medication bag or bottle.
A skilled artisan would have found it obvious at the time of the invention to modify the apparatus of Jones so that the top clamp or the bottom clamp are configured as zip ties that have a ratchet head and a tail end, based on the suggestion in Lidey that  clamps of the zip tie configuration were known at the time of the invention to facilitate grip strength of the clamp to an article(s) (see Lidey at col. 1, lines 40-45), were less inadvertently removable from the article(s) and were less prone to a risk of failure (see Lidey at col. 1, lines 47-50). Thus, a skilled artisan would have found it obvious to modify the configuration of the top or bottom clamps of Jones with a reasonable expectation of success of arriving at an improved apparatus that better prevents accidental aspiration of an IV tube or spike from an IV medication bag or bottle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/17/2022